Citation Nr: 1401048	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  09-40 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection to hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and as due to in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active service from April 1965 to February 1967.  He served in the Republic of South Vietnam from February 1966 to February 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In May 2011, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal was then returned to the Board for appellate disposition.  The Board then denied the Veteran's claim in a June 2012 decision.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a March 2013 Joint Motion for Remand of BVA Decision on Appeal (Joint Motion), the parties asked that the Board's June 2012 decision be vacated and the matter be remanded to the Board for readjudication and disposition consistent with the Joint Motion.  The Court granted the Joint Motion and vacated the June 2012 Board decision, remanding the case to the Board for readjudication and disposition consistent with that motion.

Following the AMC's certification of this appeal to the Board, additional evidence has been added to the record.  However, the Veteran's representative waived the Veteran's right to have the RO initially consider this evidence in a statement dated in October 2013.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.



REMAND

After a review, the Board observes that further development is required prior to adjudicating the Veteran's claim.  Specifically, a remand is required to provide the Veteran with a VA addendum medical opinion.  

The Veteran was afforded a VA examination and medical opinion in October 2011.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner provided negative nexus opinions regarding direct and secondary service connection.  Specifically, regarding whether the Veteran's hypertension is related to his active military service, the examiner provided a negative nexus opinion, reasoning that the Veteran's hypertension was not diagnosed in service.  This single statement that the Veteran was not diagnosed with hypertension, in-service, does not provide any insight as to whether the Veteran's current hypertension is in fact related to his active military service.  Regarding whether the Veteran's hypertension was caused by his service-connected PTSD, the examiner provided a negative opinion, reasoning that PTSD does not cause or aggravate essential hypertension.  Regarding whether the Veteran's hypertension was aggravated by his PTSD, the examiner provided a negative opinion, reasoning that the Veteran's hypertension is controlled with medication and has no complications.  There is no further indication, in the examination report, of why the Veteran's hypertension was not caused or aggravated by his PTSD other than the examiner's conclusory statement that "PTSD does not cause hypertension or aggravate it," and his one-sentence rationales.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  Thus, the Board finds that the rationales provided for these medical opinions are inadequate.  The claim must be remanded for another VA medical opinion to be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007) (once VA undertakes to provide a medical opinion, it must provide one that is adequate).  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the October 2011 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination to determine the etiology of his currently diagnosed hypertension.  The claims folder, to include a copy of this Remand, should, if possible, be made available to and be reviewed by the examiner.  All indicated tests and studies should be accomplished, and clinical findings should be reported in detail.  Based on a review of the records contained in the claim folder and the examination results, the examiner is asked to address the following questions: 

a.  Is it as likely as not that the Veteran's currently diagnosed hypertension had its onset during his active military service? 

b.  Is it as likely as not that the Veteran's currently diagnosed hypertension manifested to a compensable degree within one year after his military discharge in February 1967? 

c.  Is it as likely as not that the Veteran's currently diagnosed hypertension is proximately caused by or the result of the service-connected PTSD? 

d.  Is it at least as likely as not that the Veteran's currently diagnosed hypertension was permanently aggravated (underwent an increase in severity) due to his service-connected PTSD?  If an increase in severity beyond the natural progress of the disability is found, the examiner should identify that aspect of the disability which is due to aggravation.  In this regard, the examiner should identify the baseline level of severity prior to aggravation.  

e.  Is it as likely as not that the Veteran's currently diagnosed hypertension is caused by or due to his presumed in-service herbicide exposure? 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether these statements make sense from a medical point of view.  The examiner is also asked to review and discuss the medical literature contained in the claims file.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

2.  The RO should then readjudicate the claim.  If the determination remains adverse to the Veteran, he and his representative should be provided a Supplemental Statement of the Case (SSOC), and they should be given the opportunity to respond, before returning the case the Board (if in order).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



